Name: Commission Regulation (EC) NoÃ 580/2005 of 14 April 2005 amending Regulation (EC) NoÃ 206/2005 imposing definitive safeguard measures against imports of farmed salmon
 Type: Regulation
 Subject Matter: Europe;  fisheries;  trade;  international affairs
 Date Published: nan

 15.4.2005 EN Official Journal of the European Union L 97/34 COMMISSION REGULATION (EC) No 580/2005 of 14 April 2005 amending Regulation (EC) No 206/2005 imposing definitive safeguard measures against imports of farmed salmon THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 (1), and in particular Article 16 thereof, Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (2), and in particular Article 15 thereof, Whereas: (1) On 4 February 2005, the Commission imposed definitive safeguard measures by Commission Regulation (EC) No 206/2005 (3) (the definitive Regulation). Persuant to its Article 2, the measures include the application of a minimum import price (MIP). (2) In particular, Article 2(3) of the definitive Regualtion sets the level of the MIP applicable until 15 April 2005. (3) Recital (112) of the definitive Regulation calls for an early review before the entry into force of the revised MIP, should this be warranted. (4) In line with the provisions of recital 112, the Commission is currently conducting a monitoring of the market and the development of prices. At this stage, it has not yet been possible to reach a conclusion on the appropriateness of a definitive minimum import price. Under the circumstances, and in order to permit the Commission to come to a definitive conclusion, while at the same time not unduly disturbing the market, it is considered appropriate to prolong the phase-in period until 24 May 2005, HAS ADOPTED THIS REGULATION: Sole Article 1. In Article 2(3) of Regulation (EC) No 206/2005, 15 April 2005 shall be replaced by 24 May 2005. 2. In Article 2(4) of Regulation (EC) No 206/2005, 16 April 2005 shall be replaced by 25 May 2005. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2200/2004 (OJ L 374, 22.12.2004, p. 1). (2) OJ L 67, 10.3.1994, p. 89. Regulation as last amended by Regulation (EC) No 427/2003 (OJ L 65, 8.3.2003, p. 1). (3) OJ L 33, 5.2.2005, p. 8.